Citation Nr: 1042424	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-14 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
defective vision. 
 
2.  Entitlement to service connection for a left wrist condition.  
 
3.  Entitlement to service connection for a low back disorder. 
 
4.  Entitlement to service connection for a left knee disability. 
 
5.  Entitlement to service connection for acquired eye pathology. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to August 1987.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals from an August 2004 rating decision of 
the VA Regional Office (RO) in St. Paul, Minnesota that declined 
to reopen the claims of entitlement to service connection for 
left knee disability and bilateral defective vision, and denied 
service connection for a low back disability and a left wrist 
disorder.  The appeal is currently being handled out of the 
Houston, Texas VA RO.

The case was remanded by a decision of the Board dated in May 
2008.

By decision dated in May 2009, the Board reopened the claim of 
entitlement to service connection for left knee disability and 
remanded the case for further development.  The Board raised the 
issue of entitlement to service connection for acquired eye 
pathology at that time. 

Following review of the record, the issues of entitlement to 
service connection for a left knee disability and an acquired eye 
disorder will be addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 1987 rating decision, the RO 
denied entitlement to service connection for bilateral defective 
vision.

2.  The evidence received since the September 1987 rating 
decision is cumulative and does not relate to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for bilateral defective vision.  

3.  A left wrist disability was not manifest during service and 
is unrelated to service.  

4.  A low back disorder is unrelated to service and degenerative 
changes (arthritis) of the back were not manifest within one year 
of separation from service.

5.  The Veteran did not develop a chronic left knee disorder from 
service; current left knee disability is unrelated to active 
duty.


CONCLUSIONS OF LAW

1.  The September 1987 rating decision that denied entitlement to 
service connection for bilateral defective vision is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 
(2010).

2.  The evidence received subsequent to the September 1987 rating 
decision is not new and material and the Veteran's claim of 
entitlement to service connection for bilateral defective vision 
is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.156 (2010).

3.  A left wrist disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

4.  A low back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).

5.  A left knee disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he now has disorders of the low back, 
left wrist and left knee of service onset for which service 
connection should be granted.

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) clarified VA's duty 
to notify in the context of claims to reopen.  In this regard, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.

Here, the appellant was sent a letter in April 2004 supplemented 
by correspondence dated in June 2008, and July and September 2009 
that informed him of what evidence was required to substantiate 
the claims and to reopen a claim.  Notification that included 
information pertaining to a disability rating and an effective 
date if service connection were granted was sent to the appellant 
in June 2008.  The Board thus finds that adequate notice has been 
provided.  In this case, however, service connection is being 
denied.  Therefore, no rating or effective date will be assigned 
with respect to the claimed condition. See Dingess.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Extensive VA clinical records have been received in 
support of the claims and have been reviewed.  The Veteran was 
afforded a wrist examination in July 2004.  He was scheduled for 
personal hearings at the RO in June and August 2005 and before a 
Veterans Law Judge in April 2008 to which he failed to report on 
all dates.  The case was remanded by the Board for further 
development in May 2008 subsequent to which the appellant 
underwent a VA back examination for compensation purposes in 
September 2008.  Pursuant to Board remand in May 2009, the 
Veteran was afforded an examination of the left knee and was 
requested by letter dated in July 2009 to provide authorization 
to retrieve records from University Health Services Center at the 
University Hospital in San Antonio, Texas which he stated were 
pertinent to his claims.  The record does not indicate that he 
has responded to this request.  

The appellant has not been afforded a VA examination with regard 
to the current claim of whether new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for bilateral vision impairment. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this regard, 38 C.F.R. 
§ 3.159(c)(4)(iii) (2010) precludes a VA examination when a new 
and material claim is not reopened such as in this case.

The Board is satisfied that the RO has complied with the duty-to-
assist-requirements of the VCAA and the implementing regulations.  
The record does not otherwise indicate any additional existing 
evidence that is able to be secured for a fair adjudication of 
the claims that has not been obtained.  The Board thus finds that 
all development has been accomplished to the extent possible with 
respect to the claims currently being adjudicated and that 
appellate review may proceed without prejudice to the appellant. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claims. See 38 U.S.C.A. § 
5103A (a) (2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 
(Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  
These claims are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 10 
percent within one year from the date of termination of service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of such a 
disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

Congenital or developmental defects and refractive error, are not 
diseases or injuries within the meaning of applicable legislation 
providing for service connection. 38 C.F.R. § 3.303(c).  The VA 
General Counsel has held that service connection may be granted 
for diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable VA 
regulations through superimposed disease or injury occurs during 
military service. VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306.



1.  New and material evidence to reopen the claim of bilateral 
defective vision.

[The Board would point out that service connection for acquired 
eye pathology, to include as secondary to service-connected 
disability, is discussed below in the remand portion of this 
decision.]

Factual Background and Legal Analysis

Service connection for bilateral defective vision was originally 
denied by the originating agency in a September 1987 rating 
decision.  The appellant was notified of this decision in an 
October 1987 letter but did not perfect a timely appeal.  This 
determination is final. See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

The appellant attempted to reopen the claim of entitlement to 
bilateral defective vision in an application received in February 
2004.  The Board must therefore review all of the evidence 
submitted since the final disallowance of the claim to determine 
whether the appellant's claim for service connection should be 
reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. 
App. 273 (1996).  This claim was the subject of a final decision 
and can only be reopened upon the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).

38 C.F.R. § 3.156(a) which defines new and material evidence was 
amended in 2001 and is applicable to claims to reopen filed on or 
after August 29, 2001. See 66 Fed. Reg. 45620 (2001).  The 
amended version of 38 C.F.R. § 3.156 applies in the instant case 
as the appellant's claim to reopen was received after August 
2001.  New evidence is defined in amended 38 C.F.R. § 3.156(a) 
(2010) as evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the September 1987 RO 
decision that denied service connection for bilateral defective 
vision included service treatment records which showed that upon 
examination for service entrance in March 1982, the Veteran had 
40/20 near vision in each eye correctible to 20/20, bilaterally.  
The examining official recorded a notation to that effect that 
the appellant had previously sustained injury to both eyes by 
metal foreign bodies and that fragments had been removed in the 
emergency room of Brook General Hospital.  On periodic and 
separation examinations in March and August 1987, the Veteran was 
reported to have near vision of 70/20 in the right eye and 40/20 
in the left eye, each correctible to 20/20.  He was noted to wear 
glasses.  The summary of defects recorded defective vision, 
bilaterally, corrected.  

A claim of service connection for poor vision due to diesel fuel 
was received in September 1987.  No additional evidence was 
received in support of the claim.  

By rating action dated September 1987, service connection for 
bilateral defective vision was denied on the basis that bilateral 
defective vision existed prior to service and had not been 
aggravated therein.  It was noted that service medical records 
did not refer to injury to the eyes with diesel fuel.  In other 
words, the Veteran was clearly shown to have had vision 
impairment at service entrance that was determined to have not 
been aggravated by any incident of active duty.

Evidence received into the record upon the appellant's attempt to 
reopen the claim in February 2004 consists of extensive VA 
outpatient records dating from 2002 to 2004 that occasionally 
refer to eye symptoms, to include loss of vision in the right eye 
in July and August 2003 and left eye impaired vision in January 
2004.  The most recent examination of record in January 2004 
relating to the eyes disclosed uncorrected near vision acuity of 
70/20 in the right eye and 50/20 in the left.  

The Board has considered all of the additional information 
received since the September 1987 RO rating decision and finds 
that it is cumulative of prior evidence in the record relative to 
the claim of bilateral defective vision.  Information that is 
merely cumulative of other evidence in the record cannot be "new 
and material" even if it was not previously before agency 
decision makers. See 38 C.F.R. § 3.156(a), Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).  The additional evidence shows that 
the appellant continues to have vision impairment little more 
than that he had at separation from service.  This is essentially 
duplicative and cumulative of the service discharge examination 
report.  The record reflects that defective vision at service 
entrance and discharge was established previously.  Evidence that 
confirms previously established facts is cumulative.  In summary, 
the evidence added to the record since the prior denial of the 
claim in 1987 is cumulative and does not provide a basis to 
reopen the claim of entitlement to service connection for 
bilateral defective vision. See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The application to reopen the claim must therefore 
be denied.

2.  Service connection for a left wrist condition.

Factual Background and Legal Analysis

The Veteran's extensive service treatment records do not refer to 
any injury or treatment for the left wrist.  When examined in 
March and August 1987 prior to discharge from active duty, 
reference was made only to the right wrist [for which service 
connection is already in effect].  The appellant denied bone, 
joint or other deformity.  

A claim of service connection for a bilateral wrist condition was 
received in February 2004.  

The Veteran was afforded a VA examination of the wrists for VA 
compensation and pension purposes in July 2004.  He reported 
suffering from bilateral wrist fractures since 1983 from multiple 
injuries.  It was noted that functionality of the wrists was 
impaired and that he took medication for pain.  Examination of 
the left wrist disclosed limitation of motion with pain noted to 
be the major functional impact.  An X-ray of the left wrist 
revealed deformity of the distal radial metaphysis.  A diagnosis 
of status post wrist fracture with decreased range of motion was 
rendered.  

The Veteran underwent a VA examination in September 2008 and 
provided history to the effect that he worked as a jeweler from 
January 2007 to January 2008, but that "secondary to the long 
periods of sitting, he either developed wrist pain or exacerbated 
wrist pain and could not continue that particular job."  He 
related that he did not participate in sports because of wrist 
problems. 

Legal Analysis

The Veteran asserts that current left wrist disability is related 
to service, specifically to injuries he received therein.  The 
Board finds, however, that his lay assertion is not credible.  
There is nothing in the service treatment records that supports 
these contentions.  Although service medical records document 
that he injured the right wrist during active duty, it was not 
recorded that a left wrist was affected in any way.  The 
separation examination report in August 1987 does not refer to 
any injury or symptoms affecting the left wrist, and no pertinent 
defects were noted in this regard.  No documentation has been 
received evidencing symptoms relating to the left wrist 
immediately after discharge from service.  

The Board points out that the reliable evidence first indicates a 
left wrist condition on VA examination in July 2004, almost 17 
years after the Veteran's separation from service.  Although it 
may be logically presumed that the limitation of motion and 
deformity on X-ray noted at that time had their onset prior to 
that date, the Board would again note that no reference to a left 
wrist injury or disorder was noted in service as was the right.  
In view of such, the Board finds that a left wrist disability did 
not have onset during service.  There is no reliable evidence in 
the record to show other than that a left wrist disorder was 
first indicated many years after discharge from active duty.  The 
Board thus finds that service connection a left wrist disorder is 
not warranted. See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.303.  

The Board recognizes that lay assertions may serve to establish a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); 
see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Lay 
evidence must be considered when a Veteran seeks disability 
benefits.  A layman is competent to report that he or she notices 
symptoms as such come through one of the senses. See Layno v. 
Brown, 6 Vet. App 465, 470 (1994).  However, competence and 
credibility are different matters.  The Board observes that the 
available evidence first indicates a left wrist disorder almost 
17 years after discharge from active duty.  Nothing in the 
available post service clinical record suggests a left wrist 
disability deriving from service except for the Veteran's own 
statements to this effect.  There is no reliable post service 
showing of any continuity of reported in-service left wrist 
symptomatology.  In this instance, there are only silent service 
treatment records, and a normal separation examination in this 
regard, as well as almost 17 years between service and evidence 
of left wrist disability.  Such factors clearly militate against 
a finding that the Veteran's assertions of left wrist symptoms in 
service and continuity of symptomatology are credible.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. See 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Similarly, the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  

In this instance, the Board finds that the normal separation 
examination, the Veteran's denial of a bone or joint deformity at 
that time and long lapse of time between service and claimed 
disability are far more probative than a remote statement of in-
service onset and continuity.  We specifically not that when 
examined in August 1987, he reported a history of a right wrist 
injury but not the left.  We find it not credible that he would 
report one trauma, but not the other.  Furthermore, the 
separation examination disclosed full range of motion, full 
strength and no deformity of either upper extremity.  We find the 
decision to not report a left wrist injury to be completely 
consistent with the separation examination.   In view of such, 
the Veteran is found to be an unreliable historian.  Therefore, 
based upon the lay and clinical evidence, the Board finds that 
the Veteran's assertions of in-service onset and continuity of a 
left wrist disorder are not credible and do not provide a basis 
to establish service connection.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the current left 
wrist condition is related to service or to any incident therein.  
The Board thus finds that the preponderance of the evidence is 
against the claim and service connection must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

3.  Service connection for a low back disorder.

Factual Background 

The Veteran's service medical records show that in February 1983, 
he reported to sickbay with complaints of sore throat, 
nonproductive coughing and back pain stating that he felt 
"terrible"  Assessments included rule out strep throat for 
which penicillin and cough medicine were prescribed.  He was seen 
on an emergency basis in February 1983 with symptoms of vomiting, 
dizziness, malaise and backache.  It was recorded that he had 
passed out the previous night.  The diagnosis/assessment was flu-
like illness.  In January 1984, the appellant reported that his 
eyes felt "like fire" and that his back still hurt.  An 
assessment of probable influenza was recorded.  He was seen with 
complaints that included sore throat and low back pain with 
urination in May 1984 for which a diagnosis of viral syndrome, 
rule out urinary tract infection, was rendered.  In September 
1986, the Veteran complained of headache, runny nose, cough, 
fever, scratchy throat and left-sided low back pain with voiding.  
Following examination, the assessments included rule out urinary 
tract infection [although this was doubted], prostatitis, 
possible early sinusitis, and mild constipation.  The treatment 
plan included bedrest, fluids, antibiotics, and fleet enema.  In 
January 1987, the Veteran complained of cough, nasal congestion 
and back pain.  An assessment of sinusitis was rendered for which 
antibiotics were prescribed.  On periodic and discharge 
examinations in March and August 1987, the spine was evaluated as 
normal.  The Veteran denied recurrent back pain and no defects in 
this regard were recorded.  

A claim of service connection for chronic lower back pain was 
received in February 2004.  

VA outpatient clinical records dating from 2002 to 2004 show 
chronic back pain in the Veteran's active problem list.  On 
physical examinations in October 2002, January, June and 
September 2003, assessments of chronic low back pain were 
provided.  In December 2003, it was reported that he had a long 
history of low back pain.  No history of injury was recorded.  

Pursuant to the Board's May 2008 remand, the appellant was 
afforded a VA examination of the back in September 2008.  It was 
noted that the claims folder was reviewed.  The Veteran was 
reported to have stated that he had not had back pain since June 
2007 when it had "locked up on him" for three hours.  He 
related that prolonged sitting on the job caused back pain.  He 
denied symptoms of weakness, stiffness, fatigue, lack of 
endurance, tingling, numbness, radiation into a lower extremity 
but did report localized low back pain that waxed and waned 
without flare-ups or incapacitating episodes.  It was reported 
that there were no post service injuries or workers compensation 
issues.  It was noted that he claimed low back pain secondary to 
active duty.  Following a comprehensive physical examination and 
X-rays, a diagnosis of minimal degenerative change of the lumbar 
spine without lower extremity radiculopathy was rendered.  The 
examiner stated that there was no evidence of low back pain on 
active duty that led to a diagnosis of a low back disorder, and 
that there was no evidence to suggest that the Veteran presented 
with a chief complaint of low back pain with a specific 
examination that resulted in a specific diagnosis of low back 
pain with a plan of care.  The examiner opined that the current 
lumbar condition was not caused by or the result of active duty 
service.  



Legal Analysis

The Veteran asserts that he now has a low back disorder that was 
incurred in service.  The Board notes, however, that while 
service clinical records indeed reflect that he was seen with 
back pain complaints on a number of occasions over the course of 
active duty, his complaints were invariably shown to be 
associated with respiratory or infectious illnesses.  The spine 
was evaluated as normal on examination in August 1987 at 
separation from service and no pertinent defects were noted.  No 
clinician in service indicated that the low back symptoms were 
indicative of a spine disorder.  The service treatment records do 
not record a single musculoskeletal assessment or diagnosis at 
any time that he was seen with low back complaints.  There is no 
documentation evidencing treatment for a back disorder 
immediately after discharge from active duty.  As well, the VA 
examiner in September 2008 reviewed the record and found that the 
Veteran's current back disorder was not related to service.  

The Board points out that the reliable evidence first indicates a 
back disorder in the early 2000s, many years after discharge from 
service.  A diagnosis of degenerative changes of the low back was 
made on VA examination in 2004.  VA clinical records dating from 
2002 indicate that he had a long history of low back pain but no 
history of injury or cause was recorded except the Veteran's 
vague assertion on VA examination in 2008 that this started in 
service.  [The Board would point out at this point that the 
appellant has not provided authorization for VA to retrieve any 
earlier documentation of low back disability.]  The Board again 
notes that no low back musculoskeletal diagnosis was shown in 
service and the spine was evaluated as normal at separation.  In 
view of such, the Board finds that a low back disorder is not of 
service onset, and that the presumption of service connection for 
arthritis of the low back does not attach.  This is because there 
is no evidence to show that arthritis or degenerative changes of 
the low back now indicated became manifest within one year of 
separation from service.  There is no reliable evidence in the 
record to show other than that low back disability was first 
clinically indicated many years after discharge from active duty.  
The Board thus finds that the lack of inservice evidence of a 
musculoskeletal disorder of the spine, the normal spine 
examination at service discharge, and no diagnosis of a back 
disorder until the early 2000s clearly militate against a finding 
that the Veteran's assertions of symptoms in service and 
continuity of symptomatology are credible.  Moreover, when 
examined for VA compensation and pension purposes in September 
2008, the examiner was unequivocal in stating that the current 
lumbar condition was not caused by or the result of active duty 
service, and provided rationale for this opinion.  In view of 
such, the Board finds that service connection for degenerative 
changes of the low back is not warranted on a direct or 
presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. See 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  Similarly, the Board can weigh the 
absence of contemporaneous medical evidence against the lay 
evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  

The Board has specifically considered the assertions of 
continuity of low back symptoms from service.  The Veteran did 
complain of back pain during active duty.  However, whether his 
inservice back pain was due to a spine disorder is medically 
complex and beyond his competence.  Far more probative is the 
assessment of the medical professionals in service and thereafter 
who found that back pain in service was a symptom associated with 
upper respiratory, viral and/or urinary tract illnesses, and/or 
is not related to current low back disability.  Therefore, based 
on the lay and clinical evidence, the Board finds that the 
appellant's assertions of in-service onset and continuity of low 
back disability, including current degenerative changes, are not 
credible and do not provide a basis to establish service 
connection

Lay assertions may serve to establish a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  Lay evidence must be considered when a 
Veteran seeks disability benefits.  A layman is competent to 
report that he or she notices symptoms as such come through one 
of the senses. See Jandreau; Buchanan; Layno supra.  

The Board has carefully considered the appellant's lay assertions 
in this regard, particularly in light of the number of back 
complaints during service.  In this instance, however, the 
etiology of his current back disorder and whether it related to 
service requires specialized training for a determination as to 
its causation, and is therefore not susceptible of lay opinion.  
In this regard, a medical professional has greater skill.  The 
Board reiterates that no disorder of the spine was shown during 
service or at service discharge, and that following VA 
examination in September 2008, the examiner explained why it was 
felt that current back disability was not related to service.  It 
is shown that no connection has ever been made between the 
current low back disorder and service except for the Veteran's 
own statements which are not deemed to be competent for reasons 
stated above.  

Under the circumstances, the Board finds that the preponderance 
of the evidence is against the claim.  Therefore, service 
connection for a low back disorder is denied.


4.  Service connection for left knee disability.

Factual Background

Service treatment records reflect that the Veteran was seen in 
June 1987 with complaints of sharp constant pain under the 
kneecap that was worse with weightbearing.  Some swelling was 
noted.  It was reported that he had twisted the knee while diving 
the day before.  The Veteran was issued crutches and medication.  
Following examination, an assessment of probable musculoskeletal 
strain was rendered.  Subsequent clinical records show that the 
left knee did not improve and remained symptomatic with increased 
swelling, acute pain, and decreased function for which the 
appellant underwent arthroscopic surgery in mid June 1987.  It 
was reported that arthroscopy revealed a normal left knee.  No 
instability was demonstrated and no blood or pathology was noted 
intra-articularly.  A final diagnosis of normal left knee was 
recorded.  Physical therapy was additionally prescribed.  The 
appellant was placed on profile.

The Veteran continued to be seen in follow-up for left knee 
complaints, including tenderness, mild edema, and pain, diagnosed 
as musculoskeletal pain.  He continued using crutches.  Clinic 
notes indicate that he reinjured the knee in mid July 1987 and 
was told he had a ruptured plantaris muscle for which he 
continued in follow-up and on profile.  During the latter part of 
July 1987, assessments of stable knee strain and plantaris 
rupture were rendered.  On physical examination, several days 
later, it was reported that tenderness was elicited at the level 
of the medial femoral condyle and the extensor retinaculum.  
Marked hamstring spasm was noted.  The examiner related that no 
meniscal pathology or instability was detected.  Assessments of 
tendonitis and hamstring spasm were rendered.  The Veteran was 
given an injection of Marcaine.  Follow-up for left knee 
symptomatology continued into August 1987.  In late August, the 
assessment was resolving ruptured plantaris muscle.  

On examination in August 1987 for discharge from active duty, the 
Veteran was observed to have mild edema of the left knee, 
decreased range of motion, anterior and posterior tenderness, 
decreased muscle strength, and three small scars from prior 
arthroscopy.  It was noted that he had twisted the left knee in 
June 1967 when diving into a pool and that an ensuing arthroscopy 
had been normal.  It was also noted that left knee trauma had 
last occurred in July 1987 secondary to climbing into a truck 
rupturing the plantaris for which he was currently being followed 
at Sheppard.  

VA outpatient records dating from February 2002 reflect that the 
Veteran was seen in October 2002 with a history of left knee 
injury times two, status post six knee surgeries.  It was noted 
that he had reinjured the left knee in September 2002.  Following 
physical examination, an assessment of musculoskeletal pain, 
worsened since September 22, 2002, not well controlled on chronic 
Oxycodone dose.  The appellant related that he had attempted to 
continue his knee exercises and had done so since his knee 
surgeries, but that pain in the knee prevented him from doing so 
at that time.  It was reported that a work-up in Houston after 
the accident showed no evidence of fractures.  In November 2002, 
the appellant presented with the chief complaint of left knee 
pain that he stated had begun after a motor vehicle accident in 
early September 2002 after it struck the steering column.  He 
stated that pain had not resolved since that time.  It was noted 
that he had had six arthroscopic surgeries on the left knee prior 
to the motor vehicle accident.  He said he had filed a lawsuit 
that had not yet been settled.  The Veteran described knee pain 
as aching and stabbing.  It was noted that X-rays of both knees 
in November 2002 revealed no significant osteoarticular 
abnormalities.  Examination of the knee revealed crepitance, 
redness, pain on motion, tenderness and swelling.  It was 
reported that he had abnormal flexion and extension.  There was 
mild swelling in the soft tissue.  A neurological evaluation was 
performed.  The examiner stated that the examination revealed a 
primary diagnosis of left knee pain.  Medication was prescribed.  
Subsequent VA outpatient records reflect knee arthralgia in the 
active problem list.  In March 2003, it was recorded on 
orthopedic assessment that the Veteran had tears of the left 
medial and lateral menisci and that pain was not adequately 
controlled.  In April 2003, it was reported that he had a long-
standing history of left knee pain and popping without evidence 
of any mechanical symptoms such as locking.  It was noted that 
this pain and the magnetic resonance imaging (MRI) findings 
showed a degenerative tear of the medial meniscus on the inferior 
surface.  The Veteran was taken to the operating room where he 
underwent left knee arthroscopy.  A postoperative diagnoses of 
osteochrondral lesion of the left lateral femoral condyle, and a 
stable small inferior surface of the posterior horn of medial 
meniscus tear were rendered.  

The record reflects that the Veteran was afforded a VA 
examination in September 2009 pursuant to the Board's May 2009 
remand for review of the record and an opinion as to whether it 
was at least as likely as not that current knee disability was 
related to service, including documented injury and treatment 
therein.  It was requested that rationale be provided for any 
conclusions reached.  The VA examiner, an orthopedic surgeon, 
indicated that the claims folder was reviewed and provided 
inservice history of knee injury from a diving incident and an 
ensuing "scope" in service.  The examiner noted the Veteran's 
reported history of six post service arthroscopies.  Following 
physical examination, the examiner provided an opinion that "THE 
CONDITION/DISABILITY WHETHER CURRENT LEFT KNEE CONDITION IS 
RELATED TO THE INSERVICE KNEE SPRAIN AND INJURY TO PLANTARIS 
MUSCLE IS LESS LIKELY AS NOT (LESS LIKELY THAN 50/50 PROBABILITY) 
CAUSED BY OR A RESULT OF S/P LEFT KNEE SCOPE 1987."  The 
examiner noted that the operative note stated that the knee was 
normal and that there were no medical records to support the 
history of 6 knee scopes, even though the Veteran seemed 
reliable.

Legal Analysis

The Board observes that although the Veteran was indeed shown to 
have injured the left knee in service for which he received 
continuing follow-up and treatment, including an arthroscopic 
procedure, up to discharge from active duty, there is no 
indication in the record that such symptoms developed into a 
chronic disorder.  The results of the inservice arthroscope were 
determined to be normal and without evidence of knee pathology.  
The available evidence first reflects treatment pertaining to 
left knee in 2002, approximately 15 years after discharge from 
active duty following recent injury to the left knee in a motor 
vehicle accident.  Nothing in the post service record dating from 
1987 suggests a chronic knee disorder deriving from service.  
When examined for VA compensation and pension purposes in 
September 2009, the VA examiner, an orthopedic surgeon, 
determined that it was less likely than not that current knee 
disability derived from injury and treatment in service.  

The record reflects that although the Veteran has stated that he 
had six arthroscopes of the left knee over the years after 
service, there is no reliable post service showing of any 
continuity of reported in-service knee symptomatology.  The Board 
would point at this juncture that upon filing his claim, the 
Veteran requested that records from University Health Services 
Center at the University Hospital in San Antonio, Texas be 
obtained and reviewed in support of his claim.  It is shown, 
however, that he has never provided authorization to retrieve 
such information despite several requests.  It is well 
established that the "duty to assist is not always a one-way 
street."  In order for VA to process claims, individuals applying 
for benefits also have a responsibility to cooperate with the 
agency in the gathering of evidence necessary to establishing 
entitlement to benefits. (1991).  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence. See Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992), See also Wood v. Derwinski, 1 Vet. App. 190.  Therefore, 
under these circumstances, the Board finds that the 15-year lapse 
between service and objective evidence of knee pathology and the 
clear evidence of intervening left knee injury in September 2002 
resulting in chronic symptoms militate against a finding that the 
Veteran's assertions of continuity of left knee symptomatology 
from service are credible.  We find it note worthy that when seen 
in 2002, he reported a history of knee pain that began in 
September 2002 after an accident.  Here, he was seeking medical 
care and it is expected that he would accurately report his 
history so as to obtain proper medical care.  In this case, the 
report in 2002 is far more probative than his revised history 
that he has had problems since service. 

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. Wilson 
v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity. Savage v. Gober, 10 
Vet. App. 488 (1997).  The Board as fact finder is obligated to 
and fully justified in determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc.  

The Board has carefully considered the appellant's lay statements 
and history.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman 
is competent to report that he or she notices knee symptoms as 
such come through one of the senses. See Layno v. Brown, 6 Vet. 
App 465, 470 (1994).  

The Board has considered the lay evidence in this case and finds 
that the Veteran is competent to report prior symptoms and state 
that he has had left knee problems since service.  Lay evidence 
must be considered when a Veteran seeks disability benefits.  The 
factual basis for proving the existence of a chronic disease may 
be established by medical evidence, competent lay evidence or 
both. See 38 C.F.R. § 3.307(b) (2009).  Nothing in the regulatory 
or statutory provisions noted above requires both medical and 
competent lay evidence; rather, they make clear that competent 
lay evidence can be sufficient in and of itself. See Buchanan v. 
Nicholson, 451 F.3d 1331 (2006). 

In this case, however, the Board finds that the lack of any post 
service evidence of treatment for the left knee until September 
2002, the appellant's assertion in November 2002 that knee pain 
began after a motor vehicle accident in September 2002, and the 
15-year lapse between service and onset of left knee symptoms are 
far more probative than remote statements of continuity of 
symptomatology.  In this regard, the Board concludes that the 
Veteran has not been a reliable historian and that his later 
account and history in this regard are self serving and not 
credible.  Therefore, when considering the entirety of the 
evidence of record, the Board finds that there is no continuity 
of symptomatology of the claimed left knee disability for which 
service connection may be considered. See 38 C.F.R. § 3.303. 
There is no clinical opinion in the record to the contrary.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that current left knee 
disability is related to service, or to any incident therein.  
The Board thus finds that the preponderance of the evidence is 
against the claim and service connection for a left knee disorder 
must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

The application to reopen the claim of entitlement to service 
connection for bilateral defective vision is denied.

Entitlement to service connection for a left wrist disability is 
denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for left knee disability is 
denied.


REMAND

The Board is of the opinion that further development is warranted 
as to the issue of entitlement to service connection for acquired 
eye pathology.  

The record also reflects that the Board found in May 2009 that VA 
outpatient records dated in August 2003 noting vision changes 
related to hypertension raised a new claim for service connection 
on a basis different than that denied in September 1987.  It was 
requested that the RO develop and adjudicate the new vision 
claim.  The Board observes that this was not done.  There is no 
reference to the claim characterized at that time as entitlement 
to service connection for acquired eye pathology and/or vision 
impairment due to hypertension.  The RO is once again requested 
to develop the claim, to include an appropriate examination, and 
adjudicate the issue of entitlement to service connection for 
acquired eye pathology, to include as secondary to hypertension.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the appellant, as 
a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand. Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Court has stated that if the Board 
proceeds with final disposition of an appeal and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance. Id.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VCAA letter on the 
issue of entitlement to service connection 
for an acquired eye disorder, to include 
as secondary to service-connected 
disability.  

2.  Schedule the Veteran for an 
examination by an examiner to evaluate his 
eyes.  Any necessary tests should be 
conducted, and clinical findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review.  The examiner is asked to 
determine whether the Veteran currently 
has vision changes related to 
hypertension.  A rationale should be 
provided for the conclusions reached.

3.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the remaining claim.  If the 
benefit is not granted, the appellant 
should be provided a supplemental 
statement of the case before the case is 
returned to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


